Citation Nr: 0633964	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-22 507	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for Meniere's disease.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to August 
1962.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 2002 decision by the RO.  By a May 
2004 action, in pertinent part, the Board remanded the issue 
of service connection for Meniere's disease to the RO for 
further development.  In that same May 2004 action, the Board 
denied the veteran's claim for an increased rating for his 
service-connected rhinitis, evaluated at 10 percent 
disabling.  The other issue involved in this appeal was 
resolved when the RO granted service connection for asthma in 
a May 2005 decision and granted a 100 percent disability 
evaluation in a March 2006 decision. 


FINDINGS OF FACT

1.  Meniere's disease was not manifest until years after the 
veteran's separation from military service and is not 
otherwise attributable to his period of service.

2.  Meniere's disease has not been caused or made worse by 
service-connected rhinitis.


CONCLUSION OF LAW

The veteran does not have Meniere's disease that is the 
result of disease or injury incurred in or aggravated by 
active military service; Meniere's disease is not proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2006); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that Meniere's disease was caused by his 
service-connected chronic rhinitis.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

A VCAA notice letter was sent in July 2004, subsequent to the 
RO's February 2002 unfavorable decision.  That letter 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any evidence in his possession that would 
support his claim.  In a March 2006 letter to the veteran, 
the RO additionally informed him of the criteria for 
establishing a rating and an effective date in connection 
with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for service 
connection for Meniere's syndrome, none of the required 
notice was provided to the veteran until after the RO entered 
its February 2002 decision on his claim.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
notice in this case has been corrected.  As noted above, the 
veteran has now been provided with notices that are in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment, VA treatment, and records relating to his Social 
Security disability claim.  He was afforded VA examinations 
relating to his claim for service connection for Meniere's 
disease during November 2001 and May 2005.  The veteran has 
not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Additionally, § 3.310 has 
been recently amended to add a new paragraph that 
specifically addresses the issue of aggravation of non-
service-connected disabilities.  71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  

The veteran has been service connected for chronic rhinitis 
since September 1964.  The records show that the veteran 
experienced his initial episode of vertigo and was diagnosed 
with Meniere's syndrome during 1990.  The veteran relies on a 
March 2001 opinion letter from Dr. Andrew I. Dzul of the 
Lakeshore Ear, Nose, & Throat Center to support his 
contention that Meniere's syndrome was caused by his service-
connected chronic rhinitis.

In his March 2001 letter, Dr. Dzul noted that he had examined 
the veteran in March 2001, and that the veteran had a long 
history of Meniere's disease dating back to the 1990s.  It 
was noted that the veteran had had a thorough work-up at 
Henry Ford Hospital and at Lakeshore Ear, Nose & Throat 
Center, including electronystagmogram, hearing tests, and an 
MRI scan of the brain.  All the tests were consistent with a 
diagnosis of Meniere's disease involving the left ear.  
Noting that the veteran also had a history of allergic 
rhinitis, Dr. Dzul stated he felt both diagnoses were well 
defined based on the records presented to him for review.  He 
said that he strongly felt that the allergic rhinitis had 
played an etiologic or causative role in the veteran's 
Meniere's disease.  

In connection with his claim, the veteran was provided a VA 
examination for ear disease at the Detroit VAMC in November 
2001.  The examiner noted that he had reviewed the claims 
file.  He noted the veteran's history of diagnoses for 
allergic rhinitis and Meniere's disease, which was first 
diagnosed in the early 1990s.  The veteran reported that he 
had progressively worsening hearing loss and intermittent 
tinnitus, worse in the left ear.  He experienced dizziness 
spells three to four times a day, lasting about fifteen 
minutes, and he has fallen at times.  The examiner observed 
that the veteran's ears appeared physically normal.  An 
audiogram revealed asymmetric hearing loss as the only active 
ear disease.  With regard to Meniere's syndrome, the examiner 
noted the veteran's subjective reports of daily spells of 
dizziness, and constant tinnitus in his left ear for about 10 
years.  The examiner's diagnosis was that the veteran had 
probable Meniere's disease in his left ear.  He opined that 
it was not related to rhinitis, and was not service 
connected.  

Pursuant to the Board's May 2004 remand, the veteran was 
afforded a second VA examination for ear disease at the Allen 
Park VAMC in May 2005.  The examiner, Dr. K.S. Yellayi, noted 
that he had reviewed the veteran's claims file, the Board's 
remand, and available medical records.  He also noted that 
the veteran was service connected for rhinitis.  The veteran 
reported his history of Meniere's disease since 1990 
diagnosed by Lakeshore Ear, Nose & Throat Center and Henry 
Ford Hospital.  He stated that he had been taking medication, 
but did not presently because his dizzy spells were not so 
frequent, occurring about once or twice a week and lasting 
for 15 to 20 seconds.  Whenever he lay down, they resolved.  
He experienced nausea with and without the dizziness.  He 
reported a history of hearing loss and chronic tinnitus for 
30 years, and had been wearing hearing aids for the past five 
to six years.  He had had no surgery on his ears.  He 
reported his history of rhinitis since service, and was on 
immunotherapy in the past, but it was not effective and he 
discontinued it.  He has chronic nasal congestion and 
rhinorrhea.  He was currently using Flonase and nasal saline 
spray.  He reported undergoing a septoplasty, antrostomy, and 
polypectomy at the Allen Park VAMC in about 1988.  He 
obtained follow-up treatment with the Detroit VAMC's Ear, 
Nose & Throat Clinic.

Dr. Yellayi noted that there was no mention of Meniere's 
disease in the Detroit VAMC's notes, and that there was no 
history of Meniere's disease or allergic rhinitis in the 
veteran's service medical records.  Physical examination of 
the veteran's ears revealed that the external auricles were 
intact; there was no tissue loss; the external auditory canal 
was devoid of any edema, scaling, or drainage; the tympanic 
membranes were intact bilaterally; light reflex was present 
bilaterally; and there was no evidence of any fluid behind 
the tympanic membrane.  He observed no cerebellar signs; a 
Romberg's test was negative; and the veteran was able to 
tandem walk.  A computed tomographic (CT) scan of the middle 
and inner ears revealed no significant abnormality.  The CT 
scan of the sinuses and nasal bones revealed a mild deviation 
of the nasal septum to the right, but no evidence of acute 
sinusitis.  An electronystagmogram study was abnormal, 
showing caloric weakness and directional preponderance 
indicative of a left side peripheral disorder.  Abnormal 
ocular saccades suggested a central nervous system disorder.  
Dr. Yellayi diagnosed the veteran as having Meniere's disease 
by history, and chronic persistent perennial rhinitis.  He 
opined that the Meniere's disease was unrelated to the 
veteran's chronic rhinitis and military service.  

In the present case, the Board finds that those medical 
diagnoses and opinions offered by the VA ear, nose & throat 
examiners in November 2001 and May 2005, which were based 
both upon examination of the veteran and full consideration 
of his claims file, are the more probative opinions on the 
question of whether the veteran's Meniere's syndrome was 
related to military service or caused or made worse by his 
service-connected rhinitis.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998) (it is the responsibility of VA 
adjudicators to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another); see 
also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  As the 
Board finds that the negative opinion evidence on the issue 
of causation is entitled to more weight on the question of 
medical etiology, it follows that the preponderance of the 
competent evidence weighs against the veteran's claim that 
his Meniere's syndrome is attributable to service or to his 
service-connected rhinitis.  

Dr. Dzul stated he felt both diagnoses of Meniere's disease 
and rhinitis were well defined based on the records 
"presented to him for review."  While Dr. Dzul made 
reference to records from Henry Ford Hospital and his own 
organization, Lakeshore Ear, Nose & Throat Center, he did not 
specify what records had been presented for him to review.  
The treatment reports obtained from Lakeshore Ear, Nose & 
Throat Center show the veteran was evaluated there from 
January 12, 1990 to May 7, 1991, and that the veteran did not 
keep a June 11, 1991 appointment (he did consult with Dr. 
Benninger at Henry Ford Hospital from June 12, 1991 to April 
8, 1992).  There is almost a 10-year gap in time until the 
next record from Lakeshore which is Dr. Dzul's March 2001 
opinion letter.  The Board acknowledges that the veteran has 
been diagnosed with Meniere's disease and chronic rhinitis.  
While it is not known what records Dr. Dzul reviewed, the VA 
examiners, on the other hand, were able to review the 
veteran's complete claims file and medical records, which 
most importantly included the veteran's service records.  The 
latest May 2005 examination report was also based on a 
current CT scan and an electronystagmogram study.  

The veteran has not contended that Meniere's syndrome has 
existed since service.  Inasmuch as Meniere's syndrome was 
not diagnosed until 1990, many years after service, there is 
no direct basis for service connection.  The VA examiners in 
November 2001 and May 2005 examined the veteran, reviewed the 
veteran's claims folder, and concluded that Meniere's disease 
was not related to his service-connected chronic rhinitis, 
nor was it related to his service.  Accordingly the appeal 
must be denied.


ORDER

Entitlement to service connection for Meniere's disease is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


